Citation Nr: 0015192	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied entitlement to service 
connection for PTSD, left knee injury, headaches, and 
tinnitus, and from an October 1998 rating decision which 
denied service connection for a dental condition, to include 
a broken jaw.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD, and, as 
the evidence of record appears to corroborate the veteran's 
description of at least some stressors, a well-grounded claim 
of entitlement to service connection for PTSD is established.

2.  There is no medical evidence that the veteran has a 
current knee disorder which is related to any knee disorder 
incurred or aggravated in service.  

3.  There is no medical evidence which establishes a 
relationship between any current headache disorder and the 
veteran's military service.  

4.  There is no medical evidence which establishes a 
relationship between current complaints of tinnitus and the 
veteran's military service.  

5.  There is no medical evidence which establishes that the 
veteran has a current dental disorder or residuals of any 
dental disorder incurred in service.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for dental trauma.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred PTSD, a left knee 
disorder, headaches, tinnitus, and dental trauma in service.  

As an initial matter, a claimant for VA benefits must present 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  Depending on 
the type of claim, certain evidence must be presented to make 
the claim plausible and the type of evidence (medical or lay) 
required to well-ground a claim differs with the type of 
claim.  For example, medical evidence of causation (among 
other things) is required to well-ground a claim for service 
connection.  See Epps v. Gober, 126 F.3d 1464, 1468-70 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection may also be granted for certain diseases 
defined as chronic and manifested, generally to a degree of 
10 percent or more, within a specified presumptive period 
after separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1153; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis and 
organic diseases of the nervous system are among diseases 
defined as chronic.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

1.  Claim for service connection for PTSD 

A claim for service connection for depressive neurosis was 
denied by a rating decision issued in July 1979.  The veteran 
sought service connection for a psychiatric disorder in 1992, 
and was advised that new and material evidence was required 
to reopen the claim.  By a claim submitted in December 1997, 
the veteran requested that a claim for service connection for 
PTSD be reopened.

A claim for entitlement to service connection for PTSD 
requires: 1) medical evidence establishing diagnosis of the 
disorder; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  A combat-related stressor may be conclusively 
shown by service department evidence that the veteran engaged 
in combat, or by evidence of receipt of a combat citation, 
absent evidence to the contrary.  

In this case, on VA evaluation in August 1997, the examiner 
concluded that the veteran had thought-processing 
difficulties and paranoia, and the examiner suspected 
delusions as well.  The veteran was very angry, was difficult 
to interview, and frequently stopped the interview to relate 
information that was not requested.  Trauma memories intruded 
into information on unrelated items.  His thinking was 
circuitous.  He denied hallucinations, admitted suspicion and 
paranoia.  Immediate recall was mildly impaired; remote 
recall was impaired; concentration was grossly impaired.  
PTSD, chronic, severe, as well as either major depression or 
bipolar disorder, was diagnosed.  A September 1997 treatment 
note reflects that, among the veteran's Axis IV problems, the 
psychiatrist listed "[c]ombat experiences in Vietnam, 
leading to post-traumatic [stress disorder]." 

These VA clinical records, among others, establish a 
diagnosis of PTSD as required to establish a well-grounded 
claim, as well as establishing a link between the diagnosis 
of PTSD and the veteran's military service.  

In an August 1997 statement, the veteran reported such 
stressors as seeing others injured by shrapnel during the Tet 
Offensive, helping wounded until medical help arrived, and 
seeing a pilot killed on ejection from a plane.  He reported 
sustaining excessive noise exposure during mortar attacks.  
The veteran also reported that he spent almost six months 
assisting with guard duty. 

The veteran's service personnel records reflect that his 
military occupational specialty was in metal working.  He 
served as an apprentice machinist, and as a machinist for 
F100 aircraft.  A personnel evaluation for the period from 
August 1969 through October 1969 reflects that the veteran 
was assigned to guard duty to augment the security police.  
This information is consistent with the stressor statement 
provided by the veteran.

The veteran's service personnel records reflect that he was 
in Vietnam beginning in October 1968 through October 1969, 
and that he had counter-insurgency experience from October 
1968.  The veteran also submitted evidence corroborating his 
assertion that he served in military security, although that 
evidence did not corroborate all duties the veteran stated he 
performed in his capacity as a guard.  

A June 1999 response from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) confirmed that there were 
Tet Offensives in 1968 and 1969.  USASCRUR also provided a 
history of the 12th Tactical Fighter Wing and 12th Combat 
Support Group, the higher headquarters of the veteran's unit, 
12th Field Maintenance Squadron, for the period from January 
to March 1969.  The 12th Tactical Fighter Wing chronology 
reflects that 558th Tactical Fighter Squadron was among the 
units, including the unit to which the veteran was assigned, 
assigned to this higher headquarters.  The 12th Combat 
Support Group chronology reflects that enemy mortar rounds 
were incurred at least once monthly during the period from 
January through March 1969.  The Board notes that the unit 
history covers only a portion of the veteran's relevant 
period of assignment in Vietnam.

In a supplemental statement of the case issued in July 1999, 
the RO continued the denial of service connection for PTSD, 
finding that the evidence of record did not confirm that the 
veteran served in combat or that he was present during the 
events related in the historical records.  The RO also found 
that the medical diagnosis of PTSD was not based on any 
occurrence reported in the historical records.  The Board 
notes, however, that, under the diagnostic criteria in the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), the veteran need not establish 
that he was in combat, but rather, only need establish that 
he experienced events which were traumatic to him.  38 C.F.R. 
§ 4.130; Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  
Moreover, the Board notes that no further medical development 
was conducted after receipt by the RO of the historical 
information. 

The evidence of record establishes that the veteran's 
description of experiencing events such as guard duty and 
mortar attacks which were stressful to him is plausible.  The 
veteran's claim for service connection for PTSD is supported 
by a diagnosis of PTSD, a link between that diagnosis and 
stressors reported as having occurred in military service, 
and some official verification that the stressors did occur.  
The veteran's claim for service connection for PTSD is, 
therefore, well-grounded, and further development of the 
claim is required.  38 U.S.C.A. § 5107.  The factual 
development required is set out in the REMAND appended to 
this decision.  

2.  Claim for service connection for a left knee disorder

Service medical records reflect that in March 1970, the 
veteran reported a 1-week history of some swelling of the 
left knee.  On objective examination, there was popping on 
extreme flexion.  No diagnosis was assigned.  The veteran did 
not thereafter again seek treatment for a knee complaint or 
disorder.  The history of left knee "popping out" was noted 
on the history portion of the veteran's October 1970 service 
separation examination, as well as on the physician 
examination portion of that examination, and it was noted the 
knee complaint was not currently symptomatic or disabling 
(NCNS).

On VA examination conducted in May 1979, no report of left 
knee disability was noted and no diagnosis of any left knee 
disorder was made.

Clinical records dated in September 1997 reflect that the 
veteran provided a history of left knee problems beginning 
prior to entry to service in 1966, and a history of 
additional left knee injury in service in 1970.  No anterior-
posterior instability was noted, but mild lateral instability 
was present.  The veteran described his symptoms as including 
"popping" and "twisting" of the left knee with 
intermittent throbbing numbness, and swelling.  He reported 
using a cane intermittently since 1975.  On objective 
examination, there was no significant tenderness or edema and 
range of motion was from -3 degrees to 140 degrees.  Full 
flexion elicited pain at the infrapatellar tendon and there 
was pain at the medial knee joint line on medial stress.  The 
assigned diagnosis was degenerative joint disease.  

Although the evidence establishes that the veteran has a 
current left knee disorder, the evidence does not establish 
or suggest that the current left knee disorder is in any way 
etiologically linked to the veteran's military service or any 
incident therein.  The medical evidence as a whole 
establishes that the veteran has reported having some left 
knee problems prior to service.  The evidence as a whole also 
establishes that the veteran sought treatment for left knee 
complaints once during service, but there is no in-service or 
post-service evidence that the veteran's left knee disorder 
was permanently increased in severity as a result of his 
service or any incident thereof, nor is there any medical 
evidence or opinion linking the current disorder or the 
severity of the current disorder to any injury or complaint 
in service.  In particular, the Board notes that there is no 
evidence that the veteran sought treatment for a knee 
disorder following his service discharge until after 1990, a 
period of more than 20 years, nor does the veteran assert 
that he sought any medical treatment for his right knee 
during this period.  To the extent that the evidence of 
record reflects that the veteran did not require medical care 
for his knee for more than two decades after service, the 
evidence contradicts any assertion that a pre-existing left 
knee disorder, if present, was aggravated in service.

The Board has considered the veteran's contentions that he 
has a left knee disorder which was incurred or aggravated in 
service.  However, there is no evidence to establish that the 
veteran has any specialized training or expertise to diagnose 
medical disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  The veteran's assertions alone cannot, 
therefore, serve as competent medical evidence to establish a 
well-grounded claim for service connection for a left knee 
disorder.

In the absence of any medical evidence or opinion that the 
veteran has a current left knee disorder which was incurred 
or aggravated in service, and in the absence of any evidence 
that arthritis of the left knee was diagnosed within one year 
after the veteran's service discharge, the Board must 
conclude that the veteran has not submitted a well-grounded 
claim of entitlement to service connection for a left knee 
disorder.  There is, therefore, no duty to assist the veteran 
further in the development of those claims.  Epps, 126 F.3d 
at 1468.

3.  Claims for service connection for tinnitus and headaches

The service medical records, and an October 1970 separation 
examination, are devoid of any evidence that the veteran 
complained of tinnitus or headaches in service.  

At the time of a VA examination conducted in May 1979, the 
veteran complained of tinnitus in the left ear.  He reported 
occasional headaches that occurred when he got nervous.  No 
diagnosis of a headache disorder or of tinnitus was assigned.

VA audiology examination conducted in November 1997 disclosed 
a diagnosis of mild sensorineural hearing loss, but no 
diagnosis of tinnitus was assigned.  No medical diagnosis of 
a headache disorder or of tinnitus was noted.  

The veteran underwent VA audiologic examination in November 
1997.  At that time, the veteran provided a history of 
excessive noise exposure in combat and reported bilateral 
tinnitus.  However, the veteran's speech recognition scores 
were excellent bilaterally, although hearing loss severe 
enough to cause communication difficulty in some listening 
situations was noted, and no diagnosis of tinnitus was 
assigned.

At a personal hearing conducted in January 1999, the veteran 
testified that he sought treatment at the field clinic in 
Vietnam for complaints that his ears were ringing.  He 
further testified that he had had the problem persistently, 
at least off and on, since that time.  He also testified that 
he had headaches constantly, beginning in Vietnam.  The 
headaches were worst at night, he thought, and sometimes he 
had migraine headaches.  He conceded, during this hearing 
testimony, that he was not aware that any medical provider 
had diagnosed a headache disorder following the veteran's 
service.  

The Board has reviewed the veteran's contentions that he has 
had tinnitus and a headache disorder since service.  However, 
there is no evidence to establish that the veteran had any 
specialized training or expertise to diagnose medical 
disorders.  Espiritu v. Derwinski, 2 Vet. App. at 494-495.  
The veteran's assertions alone cannot, therefore, serve as 
competent medical evidence to establish well-grounded claims 
for these disorders.  

There is no post-service clinical evidence which establishes 
that a medical diagnosis of tinnitus or of a headache 
disorder has been established.  In the absence of any 
competent medical evidence to support the veteran's lay 
belief that he has tinnitus and a headache disorder, and his 
beliefs that these disorders are due to his military service, 
the Board must conclude that the veteran has failed to submit 
medical evidence of a current disability.  As well, the 
veteran has failed to submit medical evidence that tinnitus, 
or a hearing disorder, if present, are etiologically linked 
to his service.  

There is no medical evidence of a diagnosis of tinnitus or 
headaches in service or within one year after service.  There 
is no medical evidence of a current diagnosis of tinnitus or 
a headache disorder.  There is no medical evidence of any 
link between the veteran's military service and any 
subjective complaints of tinnitus or a headache disorder.  In 
the absence of such evidence, the veteran's claims for 
service connection for tinnitus and for a headache disorder 
must be viewed as not well-grounded, since none of the three 
elements for establishing a well-grounded claim have been 
met.  There is, therefore, no duty to assist the veteran 
further in the development of those claims.  Epps, 126 F.3d 
at 1468. 

4.  Claim for service connection for dental trauma

Service dental records reflect that tooth #17 was extracted 
in November 1970, and ostites (sic) were also noted.  Two 
sutures were required following that extraction, but there is 
no medical or dental record of diagnosis or treatment of a 
broken jaw.  The service dental records also include a 
notation, as to tooth #32, "ext."  It is not clear whether 
that tooth was extracted in service, without further notation 
in the dental records, or whether tooth #32 was extracted by 
a private dentist.  The Board notes, for purposes of 
information only, and without reliance thereon, that tooth 
#17 and tooth #32 are the left and right third molars on the 
lower jaw. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1732, 
1733 (27 ed. 1988). The third molars are also commonly known 
as the "wisdom" teeth.  Id.  The Board notes that the 
veteran contends that both the left and right lower wisdom 
teeth were removed in service though the dental records only 
clearly describe extraction of tooth #17.  For purposes of 
this claim, the Board assumes, without so conceding, that 
both tooth #17 and tooth #32 were extracted in service.

However, no diagnosis, history, or complaints of dental 
trauma or of a broken jaw are noted on service separation 
examination, conducted in October 1970.  

The veteran has not submitted any post-service dental or 
medical records establishing that the veteran ever sustained 
a "broken jaw," at any time, or that he currently has any 
residuals of a broken jaw or dental trauma.  

The veteran testified, at a personal hearing conducted in 
January 1999, that, when two wisdom teeth were removed in 
service, he heard his jaw crack.  He stated he believed that 
the breakdown of his gums, which resulted in loss of his 
teeth, began at that time.  He further testified that the 
removal of the wisdom teeth hurt so bad that he did not seek 
dental treatment for many years.  The veteran further 
testified that he did not recall that any provider had told 
him that the dental treatment in service or the problems 
associated with removal of wisdom teeth resulted in loss of 
his other teeth.

Where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, the claim is well-grounded. See Savage v. 
Gober, 10 Vet. App. 488 (1997).  However, in this case, there 
is no evidence, other than the veteran's assertions, that the 
veteran has had a dental disorder, to include a broken jaw, 
or chronic and continuing symptoms following removal of 
wisdom teeth, in service or since.  The veteran's lay 
assertions do not establish a well-grounded claim for dental 
trauma, in the absence of supporting medical evidence.

The Board has also considered whether the veteran has 
established a well-grounded claim for VA dental treatment on 
any basis.  The Board notes the veteran's contention that he 
lost his teeth as a result of dental treatment in service.  
At the time the veteran submitted his dental claim in March 
1997, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998) (prior to revision).  Since the veteran 
testified that his missing teeth are replaceable with 
dentures, he is not entitled to service connection under the 
regulations in effect at the time he filed his claim for 
service connection for dental trauma.  

While service connection could not be granted for replaceable 
missing teeth under the regulations in effect when the 
veteran filed his claim, the statute and regulations 
authorized outpatient dental treatment on a one-time basis 
only.  38 C.F.R. § 17.161(b).  However, the veteran has not 
indicated that he is seeking that benefit, and his testimony 
suggests that he had been seen in a VA dental clinic at least 
once.  In any event, entitlement to one-time dental treatment 
post-service is available only if the veteran applies for 
such treatment within one year after service separation.  38 
C.F.R. § 17.161(b).  The veteran has been separated from 
service for many years, and does not allege that he is 
eligible for any treatment under this provision.

The Board notes that certain regulations governing dental 
benefits, 38 C.F.R. §§ 3.381 and 4.149, were amended during 
the pendency of this claim.  64 Fed. Reg. 30,392-393 (June 8, 
1999).  The provision authorizing service connection for 
treatable carious teeth and replaceable missing teeth solely 
for purposes of establishing eligibility for outpatient 
dental treatment, is retained in the amended regulations, but 
now appears at 38 C.F.R. § 3.381(a) rather than at 38 C.F.R. 
§ 4.149, which has been removed.  Limitation of outpatient 
dental treatment to one-time treatment only for such service-
connected treatable or replaceable missing teeth remains in 
effect, unchanged.  38 C.F.R. § 17.161(b).

In contrast, 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 
authorize continuing dental treatment for dental disorders 
due to service trauma.  Continuing dental treatment is also 
available under several other circumstances, including for 
compensable service-connected dental disorders (very severe 
disabilities like loss of all or part of a bone structure in 
the mouth (see 38 C.F.R. § 4.150)), dental disorders 
aggravating service-connected disabilities, or where the 
veteran has been granted total (100 percent) compensation 
benefits, or in other circumstance not present in this case.  
38 C.F.R. § 17.161(g)-(j).  There is no evidence that any 
circumstances listed in the statutory or regulatory 
provisions pertain to this case, other than the contention 
regarding dental trauma, nor does the veteran so allege.

The veteran's statements reflect a belief that the dental 
work performed in service was, in itself, traumatic.  
However, the Board is bound by a VA General Counsel 
determination that the intended effects of dental treatment, 
i.e., extraction or restoration (fillings), do not constitute 
"trauma" for purposes of entitlement to outpatient dental 
care at VA expense. In particular, the Board notes that, 
although the veteran's service dental records reflect that 
certain teeth were treated or extracted during service, there 
is no medical (dental) evidence or opinion that these 
extractions are linked to any current dental disability other 
than replaceable missing teeth.  See VAOPGCPREC 5-97 (1997).  

In this case, although the veteran contends that the removal 
of wisdom teeth in service resulted in trauma to his jaw, 
"cracking" the jaw, there is no medical evidence to support 
this assertion.  There is no evidence that the removal of 
teeth in service resulted in any "trauma" other than the 
intended removal of teeth.  As such, the intended treatment 
does not constitute "trauma" for purposes of this claim.

The Board concludes that service connection for a dental 
disorder, to include a "broken jaw," may not be granted, 
where there is no evidence of such disorder in service or 
post-service.  The claims file, although replete with 
episodes of treatment for dental caries in service, does not 
reflect any current objective residuals of a dental 
disability.  The veteran has not met any of the three 
requirements for establishing a well-grounded claim, and the 
Board concludes that the claim must be denied as not well-
grounded. 

The only evidence of record that the veteran incurred dental 
trauma in service is the veteran's own lay statement.  The 
veteran has not submitted any evidence that he has the 
expertise to provide a dental diagnosis, and thus, his 
statement that he sustained dental trauma, to include a 
broken jaw, in service, is not sufficient to establish a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, supra.  
The Board concludes that there is no further duty to develop 
the claim.  Epps, supra.  


ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded, and, to this extent only, the appeal is 
granted.

Entitlement to service connection for left knee disorder is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dental trauma is 
denied.



REMAND

Because the appellant has submitted a well grounded claim, VA 
has a duty to assist the appellant in the development of the 
facts of that claim.  See 38 U.S.C.A. § 5107(b).  This duty 
has not yet been fully met, and this case, therefore, is not 
ready for appellate disposition, for the reasons that follow.

The veteran should again be afforded the opportunity to 
provide specific details of the claimed stressful events 
during service, including the date of specific combat 
incident(s) to within seven days, as well as any location 
information he may recall, numbers and full names of 
casualties, and other units involved, and any other 
identifying details.  The veteran should be advised that this 
information is vitally necessary to obtain supportive 
evidence of the stressful events, and that he must be as 
specific as possible because without such details an adequate 
search for verifying information can not be conducted.  The 
veteran should be informed that he has the ultimate 
responsibility to obtain such information.  The veteran 
should be offered the opportunity to identify any superiors 
who might be able to verify his reports of serving as a door 
gunner on helicopter flights or of coming under fire outside 
the base while repairing a vehicle or guarding individuals 
performing vehicle repairs.  

The evidence submitted by the veteran appears to corroborate 
his statements that he served as a security augmentee.  
However, the official personnel records obtained do not 
reflect this information.  The RO should request that the 
National Personnel Records Center attempt to locate 
additional records.  The veteran should be asked whether he 
has any documents in his possession which might identify the 
unit with which he was associated during his service as a 
security augmentee.  The veteran has previously identified 
the 313th Air Tactical Command as possibly the unit he 
augmented.  If no other unit reference is located or can be 
recalled by the veteran, the RO should ask USASCRUC for any 
information available about the activities of the 313th and 
for a unit history of the 313th or of its larger command.  

It does not appear that USASCRUR has been provided with a 
summary of each of the stressors identified by the veteran, 
including a summary of the veteran's stressor descriptions at 
his January 1999 personal hearing.  This information, 
together with any other information or questions deemed 
appropriate, should be provided to USASCRUR.  At a minimum, 
the RO should request unit historical information for the 
additional relevant portions of the veteran's service in 
Vietnam, including from October 1968 to January 1969 and from 
March 1969 to October 1969.  The RO should forward the 
detailed summary of the claimed stressors to USASCRUR.

After receiving the response from USASCRUR, the RO must 
prepare a report detailing the nature of any stressor(s) 
which it has determined is verified by the record.  If no 
stressor has been verified, the RO should so state in its 
report.  This report is then to be added to the claims 
folder, and must be reviewed by any examiner who conducts the 
VA examination.  

Additionally, the Board notes that an April 1996 VA 
outpatient treatment note references "10-11 
hospitalizations" as part of previous psychiatric treatment 
received by the veteran.  The RO should attempt to obtain 
these records prior to affording the veteran further VA 
examination.  

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  Any VA psychiatric treatment records, including 
any recent ongoing treatment not already of record, 
including clinical records from December 1997 to 
the present, should be associated with the claims 
file.

2.  The veteran should again be afforded the 
opportunity to provide specific details of claimed 
stressful events, including the date of specific 
stressors or combat incident(s) to within seven 
days, as well as any location information he may 
recall, units involved, and any other identifying 
details.  The veteran should be offered the 
opportunity to identify any superiors or fellow 
servicemembers who might be able to verify his 
reports of serving as a door gunner on helicopter 
flights or of coming under fire outside the base 
while repairing a vehicle or guarding individuals 
performing vehicle repairs.  The veteran should be 
asked for any documents he might have or could 
identify which would verify what unit he was 
associated with as a security augmentee.

3.  The RO should prepare a summary of the 
stressors alleged by the veteran, including duties 
as a security augmentee, and forward that summary, 
along with requests for additional unit histories 
or additional information about the duties of 
security augmentees generally, and forward this 
information to USASCRUR.  The RO should, at a 
minimum, obtain historical information of the 
identified unit or units for the relevant time 
periods.

4.  After receiving VA psychiatric treatment records and 
the response from USASCRUR, the RO should prepare a list 
of the verified stressors.
 
5.  The veteran should be afforded a VA psychiatric 
examination.  The examiner(s) should determine 
whether he currently meets the diagnostic criteria 
for PTSD and, if so, whether it is related to any 
verified stressor(s). The RO must provide the 
examiner with a summary of any verified 
stressor(s), and the examiner must be instructed 
that only these events may be considered for the 
purpose of determining whether exposure to an 
inservice stressor has resulted in the current 
psychiatric symptoms.  The psychiatrist should be 
requested to review the claims file.  Based on that 
review and the veteran's current symptoms, the 
examiner should state whether the veteran meets the 
current diagnostic criteria for PTSD, and, if so, 
what events or circumstances contributed to the 
development of this disorder, to include an opinion 
as to whether a psychiatric disorder is linked to 
the veteran's service or any incident thereof.  

6.  After undertaking any additional development 
deemed appropriate, the RO should review the 
expanded record and adjudicate the issue of service 
connection for PTSD on a de novo basis, to include 
a formal determination as to whether the veteran 
was engaged in combat. If the benefit sought is not 
granted, the veteran and his representative should 
be furnished a supplemental statement of the case, 
and be afforded the applicable opportunity to 
respond before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

